DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 12/23/2021. New claim 16 was added. Claims 1-16 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues, page 8 of the remarks, “McDowell is directed to object storage”. 
Although the Examiner does not necessarily agree with the Applicant about the applicability of the McDowell reference for this application, nevertheless, in the interest of advancing prosecution a new reference (Zheng et al. US 2008/0005141) is cited in this Office Action replacing the McDowell reference.
Applicant argues, page 7 of the remarks, “Applicant still maintains Yamamoto in view of McDowell fails to teach or suggest a storage in which each write to a virtual 
For an interview with the Examiner, the Examiner respectfully requests the Applicant to either contact the Examiner by telephone at the number listed at the end of this Office Action or fill out Automated Interview Request (AIR) form online. When the Examiner is contacted by either method, he will promptly schedule an interview with the Applicant.
The Examiner respectfully disagrees with the Applicant’s above argument and submits that Yamamoto teaches a storage in which each write to a virtual volume has a generation number that distinguishes the writes.
 The generations of volumes, as identified by generation IDs 3208, paragraph [0163] and FIG. 16 of Yamamoto, correspond to generation numbers for writes as further explained below.
“One characteristic feature of this aspect is that a plurality of generations of data are included in one page, in other words, the same page is allocated to a plurality of volume areas each corresponding to a plurality of generations.” Paragraph [0018] of Yamamoto. (Emphasis added).
Accordingly, when the generation ID 3208 identifies a generation number of a logical volume, the generation number 3208 is actually identifying the generation number of the data.
“The number of generations 3207 is the number of generations of logical volumes stored in the relevant virtual segment group. Since the number of generations 
The number of generations 3207 represents a number of logical volumes where each generation of the data is stored. Thus, if the number of generations 3207 is k, then the number of generation IDs 3208 is also k, each of which is identifying a generation number of the data stored in the corresponding logical volume, since “The generation ID 3208 is an identifier for distinguishing logical volumes.” Paragraph [0169] of Yamamoto.
FIGS. 28 and 29 are flowcharts for data write processing, paragraph [0285] of Yamamoto. In step 14000, if a received GI ID 2006 and a BK ID 2007 associated with a received write request is not registered, then the number of generations 3207 is increased by 1, and the received GI ID 2006 and BK ID 2007 are registered in the generation ID 3208, paragraph [0287].
Thus, the generation ID 3208 as taught by Yamamoto corresponds to the generation number of the write data.
Furthermore, the new reference Zheng also stores a generation number of write data. During a write operation, the generation number field 324 of metadata 310 (see FIG. 3) is copied to a record 900 in a generation number field 915 (see FIG. 9), para 0071 and FIGS. 3 and 9 of Zheng. 
Applicant argues, page 8 of the remarks, “While both Yamamoto and McDowell disclose general use of metadata associated with storage, Yamamoto in view of McDowell fails to suggest use of a database with entries as recited in claim 1.”

In view of the foregoing remarks and the new reference, independent claim 1 is not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US 2015/0081954 (“Yamamoto”) in view of Zheng et al. US 2008/0005141 (“Zheng”).
A method for a storage system to process input and output operations (A method for processing read request/write request by a storage controller of a storage system is disclosed, para 0016 and FIG. 1), comprising:
receiving writes over time to a base virtual volume, the writes including a plurality of write to a first address at the base volume and a plurality of writes to other addresses at the base volume (A package controller receives write requests directed to virtual block addresses of a logical volume. Due to the characteristics of flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in one or more real blocks allocated to the same real page, para 0371);
storing each of the writes in a storage at a new location that is without existing data (The package controller writes each of the write data in an empty real segment (e.g., a page) of the real block allocated to the virtual block, para 0371);
for each stored write, adding an entry to a database (FIG. 13 illustrates management information stored in common memory 220 that includes logical volume information 2000 (FIG. 13) and virtual block information 3200 (FIG. 13), para 0142. The virtual block information 3200 is further expanded with specific contents in FIG. 16), the entry identifying the address (FIG. 16 illustrates real block information pointer 3202 that is a pointer to real block information 3300 of the real block allocated to a corresponding virtual block, para 0165 and FIG. 16) and the base volume (FIG. 13 illustrates logical volume information 2000, para 0142), the location of the stored write in the storage (Real block information 3300 that is allocated to a virtual block, , and the generation number of the write (The generation number 3207, para 0167 and FIG. 16);
receiving a read of the first address at the base virtual volume (The package controller receives a read request and identifies one or more real blocks allocated to the virtual block of the address and with respect to a generation ID included in the read request, para 0372);
in response to the read of the first address at the base volume (The package controller receives a read request and identifies one or more real blocks allocated to the virtual block of the address and with respect to a generation ID included in the read request, para 0372), identifying in the database entries identifying the first address in the base volume (The package controller receives the read request, and identifies, based on the one or more real blocks allocated to the real page (virtual block) of the address conforming to this read request, the real segment storing the valid data with respect to the generation ID included in this read request, para 0372), selecting, from among the entries identified, the entry identifying a newest of the generation numbers (The write with the latest generation ID may be selected, para 0372), and returning the stored write data that is at the location that the selected entry identifies (The package controller reads the data from the identified real segment, and sends this data to a storage controller. The storage controller receives this data and sends this data to a higher-level apparatus, para 0372).
Although Yamamoto teaches that each generation ID is associated with a write request, see paragraphs [0018], [0163], [0167], [0169], [0285], and [0287] of Yamamoto, nevertheless, in the interest of advancing prosecution, the new reference 
Zheng teaches tagging each stored write with a different generation number to distinguish the writes from each other (During a write operation, the generation number field 324 of metadata 310 (see FIG. 3) is copied to a record 900 in a generation number field 915 (see FIG. 9), para 0071 and FIGS. 3 and 9). 
Given the teaching of Zheng, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto with “tagging each stored write with a different generation number to distinguish the writes from each other”. The motivation would be that the method and apparatus disclosed enables storage functionalities to conserve processing resources, para 0012 of Zheng. 
As per dependent claim 2, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches further comprising reclaiming space in the storage by deleting the stored writes stored at one or more of the locations of the entries that identify the first address at the base volume and do not identify the newest generation number (One real page is allocated to a plurality of logical volumes corresponding to each of a plurality of generations, and a plurality of generation data is written to this same real page, but due to the characteristics of the flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in one or more real blocks allocated to the same real page. There is valid data (the latest data) and invalid data for each generation. At the time of a reclamation, 
As per dependent claim 12, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches wherein said recording for each stored write comprises creating in the database a key-value pair comprising a key and a value (A host 110 issues a write request specifying a logical volume ID and an address in the logical volume, para 0087), the key identifying the base virtual volume (The information stored in a common memory 220 (see FIG. 2) of the storage system includes logical volume information 2000 (see FIG. 13) that includes logical volume ID 2001 (see FIG. 5), para 0142 and FIG. 13), the address at the base virtual volume (The information stored in a common memory 220 (see FIG. 2) of the storage system includes virtual block information 3200, para 0142 and FIG. 13), and the generation number when corresponding write data was received (The virtual block information 3200 stored in the common memory 220 of the storage system includes a generation ID 3208, para 0163 and FIG. 16) , the value identifying the location in which the stored write is stored (The virtual block information 3200 stored in the common memory 220 of the storage system includes real page information pointer 3202, para 0163 and FIG. 16).
As per dependent claim 13, Yamamoto in combination with Zheng discloses the method of claim 12. Yamamoto teaches wherein said returning one of the stored writes comprises: determining which key-value pairs having keys identifying the base virtual volume and the address (The package controller receives the read 
selecting, from the identified key-value pairs, the key-value pair having a key identifying the newest generation number (The write with the latest generation ID may be selected, para 0372);
determining the location identified by a value of the selected key-value pair (The package controller reads the data from the identified real segment, and sends this data to a storage controller. The storage controller receives this data and sends this data to a higher-level apparatus, para 0372);
reading and returning data from the determined location in the storage (The package controller reads the data from the identified real segment, and sends this data to a storage controller. The storage controller receives this data and sends this data to a higher-level apparatus, para 0372).
As per dependent claim 14, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches wherein the storage comprises a logic unit number having a RAID 5 or 6 configuration (The storage may be configured as RAID 5, para 0091).
As per dependent claim 15, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches wherein returning one of the stored writes comprises: identifying in the database the entry that was recorded for one of the writes to the first address in the base virtual volume and that was tagged with the generation number that is newer than the generation numbers of the remainder of the stored writes to the first address at the base virtual volume; and reading and returning data from the location in the entry identified (The package controller receives the read request, and identifies, based on the one or more real blocks allocated to the real page (virtual block) of the address conforming to this read request, the real segment storing the valid data with respect to the generation ID included in this read request, para 0372. The write with the latest generation ID may be selected, para 0372. The package controller reads the data from the identified real segment, and sends this data to a storage controller. The storage controller receives this data and sends this data to a higher-level apparatus, para 0372).
As per dependent claim 16, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches further comprising capturing a snapshot virtual volume of the base virtual volume by creating a static view that identifies a creation generation number of the static view, the static view including one or more of the entries from the database, the generation numbers in the entries of the static view all being at least as old as the creation generation number (A plurality of generations of backup volumes has been generated from an online volume. In accordance with this, the logical volume group type 2005 of the logical volume information 2000 of the recently generated logical volume is online volume, and the logical volume group type 2005 of the old logical volume information 2000 is backup volume, para 0104).
s 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Zheng and in further view of Adkins et al. US 2012/0054152 (“Adkins”).
As per dependent claim 3, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto and Zheng may not explicitly disclose, but in an analogous art in the same field of endeavor, Adkins teaches further comprising: capturing a snapshot virtual volume of the base virtual volume by creating a static view that identifies a creation generation number of the static view (Referring to FIG. 1, at stage A, a snapshot generation unit 104 receives a request for creating a persistent snapshot of a fileset. The snapshot generation unit 104 increments the fileset generation number to yield a new fileset generation number. Any physical data that are associated with a previous fileset generation number are deemed to be part of the persistent snapshot, para 0021. At stage C, a read/write unit 114 flushes data 120 from a client cache 116 to a data storage unit associated with the file system. The flushed data are associated with the previous fileset generation number 122A and are part of the snapshot generation, para 0023. At stage E, the snapshot generation unit 104 creates the snapshot of the fileset, para 0025 and FIG. 1);
receiving a read of the first address at the snapshot virtual volume (At stage F in FIG. 2, a read request is received, para 0026 and FIG. 2);
in response to the read of the first address at the snapshot virtual volume, returning one of the stored writes having a most recent generation number that is older than or equal to the creation generation number of the static view (In response to the read request, the read/write unit 114 identifies a physical block to be 
Given the teaching of Adkins, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and Zheng with “further comprising: capturing a snapshot virtual volume of the base virtual volume by creating a static view that identifies a creation generation number of the static view; receiving a read of the first address at the snapshot virtual volume; and in response to the read of the first address at the snapshot virtual volume, returning one of the stored writes having a most recent generation number that is older than or equal to the creation generation number of the static view”. The motivation would be that the method can improve the efficiency associated with creating persistent snapshots, para 0016 of Adkins.
As per dependent claim 4, Yamamoto in combination with Zheng and Adkins discloses the method of claim 3. Yamamoto teaches further comprising reclaiming space in the storage by, for a range between a creation generation number of the base virtual volume and the creation generation number of the static view, deleting all but the stored write having the most recent generation number in the range (One real page is allocated to a plurality of logical volumes corresponding to each of a plurality of generations, and a plurality of generation data is written to this same real page, but due to the characteristics of the flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in 
As per dependent claim 5, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto reclaiming space in the storage by: for a first range between a creation generation number of the base virtual volume and the first creation generation number of the first static view, deleting all but the stored write having a most recent generation number in the first range; and for a second range between the first creation generation number of the first static view and the second creation generation number of the second static view, deleting all but the stored write having a most recent generation number in the second range (One real page is allocated to a plurality of logical volumes corresponding to each of a plurality of generations, and a plurality of generation data is written to this same real page, but due to the characteristics of the flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in one or more real blocks allocated to the same real page. There is valid data (the latest data) and invalid data for each generation. At the time of a reclamation, the valid data for each generation is concentrated in one or more real blocks with respect to the same real page, and delete processing is carried out for the real block in which only the invalid data of one or more generations is stored, para 0371). 
further comprising: capturing a first snapshot virtual volume of the base virtual volume by creating a first static view that identifies a first creation generation number of the first static view; capturing a second snapshot virtual volume of the base virtual volume by creating a second static view that identifies a second creation generation number of the second static view (Referring to FIG. 1, at stage A, a snapshot generation unit 104 receives a request for creating a persistent snapshot of a fileset. The snapshot generation unit 104 increments the fileset generation number to yield a new fileset generation number. Any physical data that are associated with a previous fileset generation number are deemed to be part of the persistent snapshot, para 0021. At stage C, a read/write unit 114 flushes data 120 from a client cache 116 to a data storage unit associated with the file system. The flushed data are associated with the previous fileset generation number 122A and are part of the snapshot generation, para 0023. At stage E, the snapshot generation unit 104 creates the snapshot of the fileset, para 0025 and FIG. 1).
Given the teaching of Adkins, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and Zheng with “further comprising: capturing a first snapshot virtual volume of the base virtual volume by creating a first static view that identifies a first creation generation number of the first static view; capturing a second snapshot virtual volume of the base virtual volume by creating a second static view that identifies a second creation generation number of the second static view”. The .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Zheng and in further view of Satoyama et al. US 2011/0119459 (“Satoyama”).
As per dependent claim 6, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto and Zheng may not explicitly disclose, but in an analogous art in the same field of endeavor, Satoyama teaches further comprising:  receiving a command to copy data from an address range at the base virtual volume to a second virtual volume (A snapshot management program 241 receives a snapshot creation request. A snapshot volume 330 is created, paras 0059-0060);
creating a range view that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the range view (An address range (for example, block address 0 and block address 1) of a virtual volume 1 is correlated to the same address range (for example, block address 0 and block address 1) of the snapshot volume 330. The virtual volume 1 is associated with generation 1, paras 0061-0063. Each time the snapshot management program 241 receives the snapshot creation request, the snapshot management program 241 registers a virtual volume of a new generation in a snapshot management table, para 0067);
attaching the range view to the base virtual volume (The snapshot volume 330 is created, paras 0059-0060);
creating a first query range that identifies (1) the base virtual volume and (2) a first range between the creation generation number of the base virtual volume and the creation generation number of the range view; and attaching the first query range to the second virtual volume (An address range (for example, block address 0 and block address 1) of a virtual volume 1 is correlated to the same address range (for example, block address 0 and block address 1) of the snapshot volume 330. The virtual volume 1 is associated with generation 1, paras 0061-0063. Each time the snapshot management program 241 receives the snapshot creation request, the snapshot management program 241 registers a virtual volume of a new generation in a snapshot management table, para 0067);
creating a second query range that identifies (1) the second virtual volume and (2) a second range between the creation generation number of the range view and a current generation number; and attaching the second query range to the second virtual volume (An address range (for example, block address 0 and block address 1) of a virtual volume 1 is correlated to the same address range (for example, block address 0 and block address 1) of the snapshot volume 330. The virtual volume 1 is associated with generation 1, paras 0061-0063. Each time the snapshot management program 241 receives the snapshot creation request, the snapshot management program 241 registers a virtual volume of a new generation in a snapshot management table, para 0067).
Given the teaching of Satoyama, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and Zheng with “further comprising:  
As per dependent claim 7, Yamamoto in combination with Zheng and Satoyama discloses the method of claim 6. Yamamoto and Zheng may not explicitly disclose, but Satoyama teaches further comprising: receiving a read of an address in the address range at the second virtual volume (Referring to FIG. 4, a read request is received, para 0106);
in response to receiving the read, using the second query range to search the second virtual volume for a stored write to the address and having a generation number in the second range (Referring to FIG. 4, if the read request received from the host 100 is from the virtual volume, the process proceeds to a step 1103 determining that the request is reading from the snapshot, para 0106);
when the searching the second virtual volume using the second query range fails (If a result of the determination shows that the value corresponding to the block address of the virtual volume is "NONE", data of the reading target block of the virtual volume corresponding to the reading target snapshot has not been stored in the snapshot volume 330, para 0107 and FIG. 4), using the first query range to search the first virtual volume for a stored write to the address and having a generation number in the first range (Thus, data is read from the designated block address of the original volume 310 (1103), para 0107 and FIG. 4);
when using the second query range to search the second virtual volume or using the first query range to search the base virtual volume succeeds, returning the corresponding stored write (The read block data is returned to the host 100 to complete the reading process, para 0109).
The same motivation that was utilized for combining Yamamoto and Satoyama as set forth in claim 6 is equally applicable to claim 7.
As per dependent claim 8, Yamamoto in combination with Zheng and Satoyama discloses the method of claim 7. Yamamoto teaches further comprising reclaiming space in the storage by, for a range between the creation generation number of the base virtual volume the creation generation number of the range view, deleting all but the stored write having the most recent generation number in the range (One real page is allocated to a plurality of logical volumes corresponding to each of a plurality of generations, and a plurality of generation data is written to this same real page, but due to the characteristics of the flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in .
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Zheng and in further view of Chiu et al. US 2011/0238888 (“Chiu”).
As per dependent claim 9, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto and Zheng may not explicitly disclose, but in an analogous art in the same field of endeavor, Chiu teaches further comprising performing an unmap command by: receiving a command to unmap data from an address range at the base virtual volume (Referring to FIG. 6, a I/O manager 6 receives an uninitialized command for each logical address available in a storage device 4, para 0024);
creating a first query range that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the first query range; attaching the first query range to the base virtual volume (A volume control table 10 is initialized to include an entry 100 (see FIG. 3) for each logical address in the storage device 4 and indicate that the entry 100 is uninitialized, by setting a version number 106, physical location 104, and/or other entry field to indicate an uninitialized state, para 0024 and FIGS. 3 and 6);
creating a second query range that identifies (1) the base virtual volume, (2) a range between the creation generation number of the first query range and a current generation number, and (3) a zero view for returning zero data; and attaching the second query range to the virtual volume (The volume control table (VCT) 10 is initialized to include an entry 100 (see FIG. 3) for each logical address in the storage device 4 and indicate that the entry 100 is uninitialized, by setting a version number 106, physical location 104, and/or other entry field to indicate an uninitialized state, para 0024 and FIGS. 3 and 6).
Given the teaching of Chiu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and Zheng with “further comprising performing an unmap command by: receiving a command to unmap data from an address range at the base virtual volume; creating a first query range that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the first query range; attaching the first query range to the base virtual volume; creating a second query range that identifies (1) the base virtual volume, (2) a range between the creation generation number of the first query range and a current generation number, and (3) a zero view for returning zero data; and attaching the second query range to the virtual volume”. The motivation would be that by distributing writes to avoid overwriting a same location, the life of a solid-state drive may be increased, para 0004 of Chiu.
As per dependent claim 10, Yamamoto in combination with Zheng and Chiu discloses the method of claim 9. Yamamoto and Zheng may not explicitly disclose, but further comprising: receiving a read of an address in the address range at the base virtual volume (Referring to FIG. 9, at step 300, a request is received to read a logical address indicating a version number to read, para 0029);
in response to receiving the read, using the first query range to search the base virtual volume for a stored write to the address and having a generation number in the range; when using the first query range to search the base virtual volume succeeds, returning the corresponding stored write (Referring to FIG. 9, the I/O manager 6 determines (at step 302) if the VCT 10 includes one entry for the logical address having initialized data. If there is an entry having initialized data and if (at step 306) there is one entry 100 for the logical address in the VCT 10 having a version number 106 specified in the read request, then the I/O manager 6 returns (at step 308) the data indicated in the physical location 104 of the entry 100 for the logical address 102 having the requested version number, para 0029 and FIG. 9);
when using the first query range to search the base virtual volume fails, using the second query range to return the zero data (Upon receiving the read request to read a logical address indicating a version number to read, the I/O manager 6 determines (at step 302) if the VCT 10 includes one entry for the logical address having initialized data. If not, the I/O manager 6 returns (at step 304) zeroes in the content indicating there is no initialized data, para 0029 and FIG. 9).
The same motivation that was utilized for combining Yamamoto and Chiu as set forth in claim 9 is equally applicable to claim 10.
As per dependent claim 11, Yamamoto in combination with Zheng and Chiu discloses the method of claim 10. Yamamoto and Zheng may not explicitly disclose, but further comprising reclaiming space in the storage by, for a range between the creation generation number of the base virtual volume and the creation generation number of first query range, deleting all the stored writes in the range (To reclaim data in the storage device 4, the I/O manager 6 may select a previous version closer to a tail pointer 124, where a previous version for a logical address closest to the tail pointer 124 may be considered the oldest previous version for a logical address, and eligible for removal. The oldest version to reclaim may also be selected by selecting an oldest version of a logical address from a set of logical address, para 0022 and FIG. 4).
The same motivation that was utilized for combining Yamamoto and Chiu as set forth in claim 10 is equally applicable to claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132